181 F.2d 764
CHARTERS,v.SHAFFER et al.
No. 10125.
United States Court of Appeals Third Circuit.
Argued April 21, 1950.Decided April 26, 1950.

Conrad G. Moffett, Philadelphia, Pa., for appellant.
Thomas D. McBride, Philadelphia, Pa., for appellees.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is a suit under Section 1979 of the Revised Statutes.  8 U.S.C.A. § 43.  The plaintiff asserts that the refusal of the defendant commissioners of the Township of Springfield, Montgomery County, Pennsylvania, to reinstate him as a township policeman has deprived him of rights, privileges or immunities secured by the Constitution and laws of the United States and he seeks damages for the deprivation.  At the close of the trial the trial judge dismissed the complaint upon motion of the defendants and the plaintiff has appealed.


2
It is perfectly plain that the plaintiff's right, if any he has, to be reinstated as a township policeman is derived solely from the law of Pennsylvania.  This is not a right secured by the Constitution and laws of the United States within the meaning of Section 1979 of the Revised Statutes.  The district court, therefore, did not err in dismissing the complaint.  Accordingly its judgment will be affirmed.